GRAVES, Presiding Judge.
Relator alleges as a ground for the granting of his application for writ of habeas corpus that on January 18, 1940, he plead guilty in a capital case in Bell County, waived a jury, land was sentenced by the trial court for a term of not less than two nor more than ninety-nine years in the state penitentiary.
It is shown herein by an instrument filed by the general manager of the state penitentiary that relator has heretofore been convicted in Bell, Bosque, Madison and Lampasas Counties, as well as the Bell County conviction, and that at the present time relator is still serving portions of the convictions in other counties; that he has approximately seven years and nine months to serve on a conviction from Harris County.
*625Relator is not entitled to relief at this time. The validity of the Bell County judgment does not affect relator’s incarceration under the Harris County conviction. Only if relator’s confinement in the penitentiary rested alone upon the Bell County judgment would this court order his discharge thereunder. See Ex parte Padgett, 230 S.W. (2d) 813; Ex parte Neisler, 126 Tex. Cr. R. 26, 69 S.W. (2d) 422; Ex parte Kemp 154 Tex. Cr. R. 633, 230 S.W. (2d) 232; Ex parte Richardson, 230 S.W. (2d) 538.
The writ of habeas corpus is refused.